DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 37, 39-42, 48, 53, 66, 68 and 69 are amended.
Claims 38 and 67 are canceled.
Claims 1-37, 39-66 and 68-75 are examined on the merits.
Response to Arguments
With respect to the amendment made to claims 37 and 66, Applicants argue that the amendment made to the claims places claims in condition for Allowance. This argument is found persuasive. Art rejection of claims 37, 39-47, 66 and 68-70 is withdrawn. See the Allowable Subject Matter below.
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive: 
With respect to claim 48, Applicants argue that the rejection is improper because the aperture 130 of Langdon belongs to the rigid member 112 that is a removable cover, and as such, the aperture does not belong to the wall of the collection container.
However, the Langdon’s member 112 is depicted as being in direct contact with the walls of container 110, and therefore, interpreted as being one of the wall of the container. Therefore, the rejection is deemed to be proper.
With respect to claims 1-33, 53-65, 71 and 73-75, as per Remarks, pages 21-24, Applicant’s arguments are substantially identical to arguments discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-36, 48-65 and 71-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11 and 16 of U.S. Patent No. 9814806B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All the limitations of claim 1 of the Application are to be found in claim 1 of the Patent. 
The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 1 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 14 of the Application are to be found in claim 1 of the Patent. 

All the limitations of claim 25 of the Application are to be found in claim 1 of the Patent. 
The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 25 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 25 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 37 of the Application are to be found in claim 1 of the Patent. 
The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 37 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 1 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 48 of the Application are to be found in claim 1 of the Patent. 
The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 48 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 48 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 53 of the Application are to be found in claim 1 of the Patent. 
The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 53 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 53 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 60 of the Application are to be found in claim 1 of the Patent. 
The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 1 is in effect a "species" of the "generic" invention of the claim 60 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 
As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, all the limitations of claims 71 and 74 of the Application are to be found in claim 1 of the Patent. 
The difference lies in the fact that the copending claims include more elements and are thus much more specific.  Thus the invention of the Patent claim 71 is in effect a "species" of the "generic" invention of the claim 60 of the Application.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).   Since claim 71 of the Application is anticipated by claim 1 of the Patent, it is not patentably distinct from the claim 1 of the Patent.
All the limitations of claim 2 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 3 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 4 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 5 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 6 of the Application are to be found in claim 5 of the Patent.
All the limitations of claim 7 of the Application are to be found in claim 11 of the Patent.
All the limitations of claim 8 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 11 of the Application are to be found in claim 7 of the Patent.
All the limitations of claim 15 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 16 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 17 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 18 of the Application are to be found in claim 11 of the Patent.
All the limitations of claim 19 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 22 of the Application are to be found in claim 7 of the Patent.
All the limitations of claim 26 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 27 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 30 of the Application are to be found in claim 7 of the Patent.
All the limitations of claim 33 of the Application are to be found in claim 16 of the Patent.
All the limitations of claim 54 of the Application are to be found in claim 2 of the Patent.
All the limitations of claim 55 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 56 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 58 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 59 of the Application are to be found in claim 7 of the Patent.
All the limitations of claim 61 of the Application are to be found in claim 3 of the Patent.
All the limitations of claim 62 of the Application are to be found in claim 4 of the Patent.
All the limitations of claim 63 of the Application are to be found in claim 11 of the Patent.
All the limitations of claim 64 of the Application are to be found in claim 6 of the Patent.
All the limitations of claim 73 of the Application are to be found in claim 1 of the Patent.
Claims 9, 10, 12, 13, 20, 21, 23, 25, 28, 29, 32, 34-36, 49-52, 57, 72 and 75 are depend on claims 1, 14, 25, 37, 48, 53, 60, 71 and 74 and fall therewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 48, 49, 51 and 52 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Langdon (US 5,386,735).

Regarding claims 48 and 49, Langdon discloses liquid collection canister having a liquid collection chamber 102 (fig. 8) having plurality of walls defined by at least one wall having first and second walls, a gas-communication pathway defined by an aperture 130 (fig. 12) and extending across width and length of the wall, an aperture 130 (fig. 12), a liquid-air separator 124 (col. 6, line 63; figs. 8 and 12) positioned over each aperture.
Regarding claim 51, Langdon discloses the canister, wherein the pathway is defined by a portion of the wall (see fig. 8).
Regarding claim 52, Langdon discloses the canister, wherein the plurality of walls comprise an inner liner 120 (figs. 8 and 12) positioned within an outer shell 102 (figs. 8 and 12).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 1-8, 14-19, 25-27, 33, 38-42, 50, 53-58, 60-64, 67-69, 71, and 73-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langdon (US 5,386,735).
Regarding claims 1, 8, 14, 19, 25, 53, 58, 60 and 64, Langdon discloses liquid collection canister having a liquid collection chamber 102 (fig. 8) defined by at least one wall having first and second walls, a gas-communication pathway (arrows by Figure 12), a second gas communication pathway (also indicated by arrows in Figure 12), an aperture 130 (fig. 12), a liquid-air separator 124 (col. 6, line 63; figs. 8 and 12) positioned over each aperture, a manifold 128 (col. 7, lines 28-29; fig. 8) and a reduced pressure source 106 (col. 6, line 34; fig. 8). 

    PNG
    media_image1.png
    501
    430
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    371
    527
    media_image2.png
    Greyscale

	Langdon does not expressly disclose a canister, wherein the aperture comprises two apertures and the liquid-air separator comprises two liquid-air separators each covering the respective aperture.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the canister of Langdon with the two apertures and the liquid-air separator comprises two liquid-air separators each covering the respective aperture in order to spread the air flow, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claims 2 and 15, Langdon discloses the canister, wherein gas pathways are formed within the at least one wall (see fig. 12).
Regarding claims 3 and 54, Langdon discloses the invention discussed above but does not expressly disclose the canister, wherein the first gas-communication pathway is formed within the first wall, and the second gas-communication pathway is formed within the second wall.
Since shifting the position of the second gas-communication pathway would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the second gas-communication pathway to the second wall in order to spread the air flow, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claims 4, 16, 26, 40, 55 and 61, Langdon discloses the canister, wherein the first wall is opposite the second wall (see figs. 8 and 12).
Regarding claims 5, 17, 27, 41, 56 and 62, Langdon discloses the canister, wherein the first wall is adjacent the second wall (see figs. 8 and 12).
Regarding claims 6 and 57, Langdon discloses the canister, wherein the wall is cylindrically shaped (see fig. 10).
Regarding claims 7, 18 and 63, Langdon discloses the canister, wherein the gas-communication pathway is a recess in the wall (see fig. 12).
Regarding claim 33, Langdon discloses the invention discussed above but does not expressly disclose the canister, wherein the aperture comprises four apertures and the liquid-air separator comprises four liquid-air separators each covering the respective aperture.

Regarding claims 38, 39, 42, 50 and 67-67, Langdon Langdon does not expressly disclose a canister, wherein the aperture comprises two apertures and the liquid-air separator comprises two liquid-air separators each covering the respective aperture.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claims 71 and 74, As set forth in MPEP 2112.02, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore, Langdon discloses a method of collecting liquid from a tissue site, the method comprising: 
applying a reduced pressure to a first gas-communication pathway positioned within a first side wall of a canister (col. 6, line 34; fig. 8); 

drawing the liquid into the liquid collection chamber (col. 6, lines 40-41); and 
substantially preventing the liquid from entering the gas-communication pathway (col. 6, lines 62-63).
Langdon does not expressly disclose a canister, wherein the aperture comprises two apertures and the liquid-air separator comprises two liquid-air separators each covering the respective aperture, as required by claim 73.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Regarding claim 75, Langdon does not expressly disclose a canister, wherein the aperture comprises two apertures and the liquid-air separator/filter comprises two liquid-air separators/filters each covering the respective aperture.
The rationale of obviousness rejection discussed above in claim 1 is incorporated herein in its entirety.
Claims 11, 12, 22, 23, 30, 31, 45, 46, 59, 65 and 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langdon (US 5,386,735) in view of Fink et al. (US 2008/0082059).
Langdon discloses the invention discussed above but does not expressly disclose using absorbent material comprising a cellulose, as required by claim12, in the canister (page 5, [0051], lines 17-19, line 30).
.
Claims 9, 10, 20, 21, 28, 29, 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langdon (US 5,386,735) in view of Steffler (US 5,156,602).
Langdon discloses the invention discussed above but does not expressly disclose the canister, wherein the liquid-air separator/filter is hydrophobic.
Steffler teaches that it is known to use hydrophobic filter in the collection canister (col. 4, line 16), wherein hydrophobic filter inherently is oleophobic filter, as required by claims 10, 21, 29, 44, since the viscosity of oil is higher than the viscosity of water.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the canister of Langdon with the hydrophobic filter, as taught by Steffler in order to pass gases but to block passage of liquids, as motivated by Steffler (col. 1, lines 29-31). 
Claims 13, 24б 32 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langdon (US 5,386,735) in view of Fink et al. (US 2008/0082059), and further in view of Inoue (US 4,856,650).
Langdon in view of Fink disclose the invention discussed above but do not expressly disclose the absorbent contained within a non-woven polypropylene pouch.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to position the absorbent material of Langdon/Fink into the polypropylene pouch, as taught by Inoue in order to convenience operation of the absorbent element by employing the structure of the type conventionally known in the art.
Allowable Subject Matter
Claims 37, 39-47, 66 and 68-70 are allowed over the Prior Art of record.
Claims 34-36 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subjected to properly filed Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 37 and 66, as previously stated, the closest prior art of record Langdon (US 5,386,735) fail to teach, suggest or render obvious the structure, wherein a first aperture is positioned in a first wall, and a second aperture is positioned in a second wall, wherein each of apertures is in fluid communication with the each of pathways that represents the specific structure, wherein the first pathway and the second pathway are defined by different walls of the container.
With regard to claim 34, as previously stated, the closest prior art of record Langdon (US 5,386,735) fail to teach, suggest or render obvious the structure, wherein 
With regard to claims 35 and 36, as previously stated, the closest prior art of record Langdon (US 5,386,735) fail to teach, suggest or render obvious the specific structure of the recesses and the specific locations of apertures on elements of claimed recesses.
With regard to claim 72, as previously stated, the closest prior art of record Langdon (US 5,386,735) fail to teach, suggest or render obvious the structure, wherein the first side wall comprises a first inner wall and a firs cover and the second side wall comprises a second inner wall and a second cover.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.